Mr. Justice CATRON
stated from the bench, that he objected to a decree being made by this court on the bill, because, the cause came here by a transfer from the Circuit Court, never having been heard there. It was only prepared for. hearing, and, is now presented and heard as an original cause in this court. We have appellate and not original jurisdiction in such cases, both by the Constitution and by the Judiciary Act of 1789. Before an appeal can be prosecuted., something must be ¡adjudged to appeal from. And in the second place, if it be once established that causes can be sent here by. mere transfer,, nothing having been décided below, we must be overwhelmed, by stich causes, there being now thirty courts and more that may send them up; This is one evil intended to be avoided by the framers of the Constitution, when ihe Supreme Court was excluded from the exercise of original jurisdiction in cases like the present.